 26DECISIONSOF THE NATIONALLABOR RELATIONS BOARDGulf StatesManufacturers,Inc.andInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers andHelpers.Case 26-CA-948511December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTOn 28 March 1984 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent filed exceptions and a brief in supportof the exception and certain parts of the judge's de-cision.The General Counsel filed exceptions, asupporting brief, and an answering brief to the Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge that the RespondentviolatedSection 8(a)(5) by refusing to providewage and benefit information concerning supervi-sorswho were performing unit work. We alsoagree with the judge that the Respondent did notengage in surface bargaining in 1981 in violation ofSection 8(a)(5).We disagree with the judge, how-ever, that the Respondent violated Section 8(a)(5)by withdrawing recognition from the Union andthereafterunilaterally institutingwage increases,changes in insurance benefits, working hours, andemployee layoffs.The parties began negotiations in October 1980and bargained until the Respondent withdrew rec-ognition on 13 November 1981, after 92 of about120 employees in the unit signed a petition statingthey no longer wanted to be represented by theUnion. The judge found, however, that the Re-spondent'swithdrawal of recognition occurredwithin a context of unremedied unfair labor prac-tices,which contributed to the Union's loss of ma-jority support. Thus, the judge found that the Re-spondent could not lawfully withdraw recognitionuntil after the outstanding unfair labor practicesIThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingswere remedied and the Respondent refrained fromcommitting unfair labor practices.The unfair labor practices on which the judgerelied in finding the Respondent's withdrawal to beviolative,were the Respondent's refusal to providerelevant information in negotiation in 1981, the Re-spondent's denial of an employee's request forunion representation at a disciplinary meeting inFebruary 1980, and the implementation of layoffsby the Respondent in March and April 1980 with-out providing sufficient notice to the Union and af-fording it an opportunity to bargain.2 The FifthCircuit affirmed the Board's unfair labor practicefindings,but rejected the Board's make-wholebackpay remedy for the laid-off employees and re-manded that issue for a determination whether bar-gaining would have affected the Respondent's deci-sion to implement the layoffs.3 The Board acceptedthe remand and found that the layoffs resultedfrom economic factors outside the Respondent'scontrol.4Accordingly, the Board concluded thatbargainingwould neither have changed nor de-layed the Respondent's layoff decisions and a back-pay remedy was unwarranted.An employer is not privileged to question an in-cumbent union's majority status if the employer'sdoubt arises in a context of unlawful conduct de-signed to cause employee disaffection with theirbargaining representative or to gain time to under-mine it.Johns-ManvilleSales,282NLRB 182(1986).We are not persuaded, however, that theRespondent's unfair labor practices were so de-signed or had any appreciable impact on employ-ees' rejection of the Union. The 1980 unfair laborpractices occurredwell before the parties com-menced bargaining and over a year and a halfbefore the employees presented the Respondentwith the petition stating that they no longer sup-ported the Union. The refusal to allow union repre-sentation was a violation that affected only one em-ployee; the layoffs were effected because of com-pellingbusinessconsiderations thatbargainingwould not have changed. Given the character andtiming of the 1980 unfair labor practices, we cannotagree that the 1980 conduct caused employee disaf-fection with the Union over a year and a half later.Nor do we believe that the Respondent's refusal toprovide information contributed to employee disaf-fectionwith the Union, especially as the recordfails to indicate that the Respondent's position wasdisseminated to them.2Gulf States Mfrs,261 NLRB 852 (1982)Gulf StatesMfrs v NLRB,704 F 2d 1390(1983), rehearing denied715 F 2d 1020 (1983)"Gulf States Mfrs, 271NLRB 772 (1984)287 NLRB No. 4 GULF STATES MFRS27We find no causal nexus between the 1980 and1981unfair labor practices and the employees'overwhelming dissatisfaction with the Union. Thisconclusion is buttressed by our adoption of thejudge's finding that the Respondent did not engagein negotiating tactics calculated to frustrate the bar-gaining process.5 Accordingly, we conclude thatthe Respondent was entitled to rely on the employ-ees' petition as evidence establishing a reasonabledoubt that the Union had lost majority support,Johns-Manville Sales,supra.Because we find thattheRespondent'swithdrawal of recognition wasnot unlawful, we also dismiss the allegations thatthe Respondent violated Section 8(a)(5) by unilater-allyimplementingpostwithdrawalunilateralchanges.ORDERSThe National Labor Relations Board orders thattheRespondent,Gulf States Manufacturers, Inc.,Starkville,Mississippi, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Refusing to provide any valid exclusive bar-gaining representative with wage and benefit infor-mation concerning supervisors who perform bar-gaining unit work.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act..(a)Post at its facility in Starkville,Mississippi,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gionalDirector for Region 26, after being signedby the Respondent's authorized representative,5We disagree with our dissenting colleague that the Respondent en-gaged in dilatory bargaining tactics by insisting on infrequent bargainingsessionsThe judge found that negotiations were sometimes slowed be-cause of mutual disorganization at the bargaining table and mutual con-flicts in schedulingHe correctly attributed the lesultmg confusion anddelays to both parties Although the Respondent was ai times unable tocomply with the Union's requests for meeting dates, the judge observedthat the parties accommodated and cooperated with one another over thecourse of bargaining, and that the scheduling difficulties were neitherpreconceived nor intentionalWe concur with the judge's assessment,which is fully supported by his detailed factual analysis6Member Ciacraft, though agreeing with the judge that the Respond-ent violated Scc 8(a)(5) by refusing to provide information regarding su-pervisors performing unit work, finds it inappropriate to include disclo-sure and bargaining language in the Board's Order and notice because theUnion no longer represents the Respondent's employeesChairmanDotson would not find the Respondent's refusal to provide informationviolative, and therefore agrees with Member Cracraft that disclosure andbargaining language is inappropriate7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER JOHANSEN, dissenting in part.Iagree with Member Cracraft that the Respond-ent violated Section 8(a)(5) by refusing to providethe Union with wage and benefit information con-cerning supervisors performing unit work. Unlikemy colleagues, however, I find that the Respond-ent additionally violated Section 8(a)(5) by engag-ing in dilatory bargaining tactics. Consequently, Iagree with the judge that the Respondent furtherviolated Section 8(a)(5) by withdrawing recogni-tion from the Union on 13 November 1981 andthereafter unilaterally institutingwage increases,changes in insurance benefits, working hours, andemployee layoffs.'Following the Union's August, September, andOctober 1980 bargaining requests, the Respondentfinally agreed to commence negotiations on 24 Oc-tober 1980. Between 24 October 1980 and 11 No-vember 1981,2 the parties held only 12 bargainingsessions and 1 informal discussion.During the initial bargaining session, the Unionunsuccessfully sought to schedule another negotiat-ing meeting. The parties subsequently met on 2 De-cember 1980 at which time Union NegotiatorOrman asked Wise, the Respondent's bargainingrepresentative, tomeet daily for a week. Wisestated that he was unavailable until January andthat he would contact Orman at that time. Wisedid not contact Orman. Orman telephoned Wisetwice in late January and Wise finally agreed tomeet on 3 February. Wise's associate, Jacqua, how-ever, attended the 3 February session instead andrejected Orman's request for bargaining on consec-utive days or for an entire week. On 6 FebruaryOrman called Wise and requested a bargaining ses-sion.AlthoughWise told Orman he would tele-phone him the following week, Wise failed to doSO.In late February and early March Jacqua andOrman exchanged correspondence resulting in anagreement to meet on 19 March. During the 19IAccordingly, I would also find, contrary to my colleagues,that theOrder and notice should include language requiringthe Respondent tobargain with the Union and disclose therequestedinformation2All dates arein 1981 unlessotherwiseindicated 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarch session, Orman again pressed Jacqua forconsecutive meeting dates. Jacqua claimed that hecould not meet for a week at a time and that hewas unavailable until early April.When Ormanasked whether Wise or another attorney was avail-able, Jacqua rejected the request. After Orman andJacqua met three times in April, Wise replacedJacqua for a 21 May negotiating meeting. At theend of that meeting, Orman requested meetings onconsecutive days the following week.Wise re-sponded that he could not meet the following weekand,when pressed for an explanation, refused toexplain his unavailability.The parties subsequently met on 3 June and 21July.At the latter session Orman unsuccessfullysoughtbargaining the followingweek.AfterOrman telephoned Wise twice in August about bar-gaining,Wise ultimately agreed to meet on 12August. At the 12 August meeting, Orman againaskedWise to meet the following week. Wise re-fused.After Orman called Wise twice in September,Wise agreed to meet on 11 September. On 11 Sep-tember Wise told Orman that he was unavailable tonegotiate the following week and suggested thatthey contact each other later to schedule anotherdate.When Orman contacted Wise, Wise askedhim to meet on 28 September at Wise's Memphisoffice.Orman traveled to Memphis where, accord-ing to credited testimony, Wise informed him thatitappeared that the Union had lost employee sup-port,and that Orman should consider walkingaway from negotiations and concluding his rela-tionship with the Respondent.On 1 October Orman telephoned Wise. Wisepromised to call him on 6 October, but did not. On9 October Wise wrote Orman that he was leavingfor vacation the following day but that he wouldarrange for bargaining on his return. On 4 Novem-berOrman calledWise.Although the partiesreached an agreement to meet on 10 or 11 Novem-ber,Wise was not available when Orman arrivedon 11 November. There were no additional meet-ings.The Respondent withdrew recognition in a 13November letter.The foregoing evidence establishes that the Re-spondent engaged in delaying tactics calculated tothwart negotiations dating from the Union's initialAugust 1980 bargaining request. Over the succeed-ing 15 months, the Respondent met with the Uniononly 13 times, notwithstanding the Union's repeat-ed and persistent efforts to schedule more frequentbargaining sessions. The Respondent's insistence oninfrequent bargaining sessions," particularly whena I reject the judge's conclusion that the record fails to establish theRespondent's unreasonableness in meeting with the Unioncoupled with its refusal to provide information rel-evant to negotiations, constitutes a refusal to meetat reasonable times and evidences a design to avoidconsummating an agreement with the Union.Rhodes St.ClairBuick,242NLRB 1320, 1323(1979).4Accordingly, I find that the Respondent'srefusal to meet at reasonable times to bargain withthe Union violated Section 8(a)(5) of the Act.Having concluded that the Respondent violatedSection 8(a)(5) by refusing to provide the Unionwith relevant, requested wage information, andhaving further determined that the Respondent en-gaged in dilatory bargaining tactics calculated tothwart the bargaining process, it necessarily fol-lows that the Respondent was not at liberty towithdraw recognition from the Union. Consequent-ly, consistent with the judge's determination, I findthat the Respondent's 13 November withdrawal ofrecognition and subsequent unilateral changes addi-tionally violated Section 8(a)(5).54Wise's 28 September remarks to Orman suggesting that the Unionterminate the bargaining relationship further illuminate the Respondent'sobjective of evadingits bargainingobligationsHaving found the Respondent's withdrawal of recognition unlawfulon this basis, I found it unnecessary to pass on the judge's finding thatthe withdrawal was unlawful because of the Respondent's previous, un-remedied unfair labor practicesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to provide any valid exclu-sive bargaining representative with wage and bene-fitinformation concerning supervisors who per-form bargaining unit work.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.GULF STATES MANUFACTURERS, INC.James Fuller, Esq,for the General Counsel.James F. Smith, Esq.andScott P.Watson,Esq. (Con-stangy,Brooks & Smith),of Atlanta, Georgia, for theRespondent.Curtis Orman,of West Point,Mississippi,for the Charg-ing Party GULF STATES MFRS29DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscase was tried before me on May 17 through 19,1983, inStarkville and Aberdeen,Mississippi, based on a chargefiled by International Brotherhood of Boilermakers, IronShipbuilders.Blacksmiths,Forgers and Helpers (theUnion),on December 17, 1981, and a complaint issuedby the Regional Director for Region 26 on December29, 1982, and was amended on March 2, 1983 The com-plaint allegedthatGulfStatesManufacturers,Inc. (Re-spondent),violated Section 8(a)(1) and(5) of the Act bybargaining in bad faith including making unilateralchanges in working conditions and unlawfully withdraw-ing recognition from the Union Respondent's timelyanswer denied the commission of any unfair labor prac-tices.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,to introduce evi-dence, and to argue orally.Briefs were submitted by theGeneral Counsel and Respondent.Both briefs were con-sidered.On the entire record' in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand,and on substantive, reliable evidence consid-ered along with the consistency and inherent probabilityof testimony,Imake the followingFINDINGS OF FACT1.JURISDICTIONAND STATUS OF LABORORGANIZATIONPRELIMINARYCONCLUSIONS OF LAWThe complaint alleges, Respondent admits, and I findthatGulf States Manufacturers,Inc. is a corporation en-gaged in the manufacture of pre-engineered steel build-ings in Starkville,Mississippi.Jurisdictionisnot an issue.Gulf States Manufacturers,Inc., in the past 12 months inthe course and conduct of its business operations, pur-chased and received at its Starkville facility goods andmaterials valued in excess of$50,000directly from pointsoutside the State of Mississippi and shipped productsvalued in excess of$50,000 from its Starkville,Mississip-pi facility,to points located outside the State of Missis-sippi.Iconclude and find that Gulf States Manufactur-ers, Inc is an employer engages. in commerce and in op-erations affecting commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that the Union is, a labor organizationwithin the meaning of Section2(5) of the Act.IIBACKGROUNDOn November 11, 1975, the Union was certified by theBoard as the exclusive bargainingrepresentative of theemployees in anappropriateunit.Pursuant to chargesfiled by the Union in early 1976, adecisionby JudgeMiller issuedFebruary 24, 1977 The Board adoptedIRespondent'sunopposed motion to correct the transcript, beingwithin correctible limits, is granted and is received into the record as RExh 30Judge Miller's decisionon June 28, 1977, at 230 NLRB558The Fifth Circuit Court of Appeals, by opiniondated September15, 1978, grantedenforcement in partand denied enforcementinpart 579 F.2d 1298 TheBoard petitionedthe courtfor rehearing,en banc,whereupon, the court on July 10, 1979, affirmed enforce-ment in part,denied enforcement in part, at and remand-ed the caseto theBoard forfurther consideration of analleged 8(a)(1) statement,at 598 F.2d 896 (1979) TheBoardaccepted the remandand issued a SupplementalDecisionand Order on October 26, 1979, accepting thecourt'sfindings and conclusionsas the law ofthe caseand dismissing the complaint section dealing with the al-leged 8(a)(1) statementthatwas the subject of theremand,at 246 NLRB 289 (1979) The Union filed addi-tional charges onApril 1, 1980, whichresulted in a deci-sion by Judge Cateson January30, 1981The Board,with modification (assessinga backpay remedy for un-lawful layoffs), adopted JudgeCates' decision on May13, 1982, at 261 NLRB 852. The U.S Court of Appeals,FifthCircuit, granted enforcementin part, denied en-forcement in part(the backpay remedy for the layoffs),and remanded the case to the Boardfor furtherfindingsonwhetherbargainingwould have resulted in anychange in the number of timingof the layoffs, or wheth-er the company'seconomic situationwould have re-quired the layoffs in any event, and May 19, 1983, at 704F.2d 1390.Respondent petitionedthe court for rehear-ing, en banc,contendingthat the court's remand invitesthe Board to granta backpay award basedon an assump-tion aboutthe outcomeof bargaining in violationof prin-ciples announcedby the Supreme Court inH.K. PorterCo. v.NLRB,397U S. 99 (1970). The circuit courtissued a clarifying opinionon September30, 1983, stating(114 LRRM 2727):The Petitioner misconstrues our opinion.Our orderthat the Board "determine whether and by howmuch bargaining would have delayed the layoffs,"was not directed at whether the results of bargain-ingwould have affected the layoffs, but ratherwhether the fact of bargaining would have affectedthe layoffs.In its original opinion, the board statedthat it was ordering back pay because"the employ-ees laid off clearly would have been employed untilcompletion of the bargaining"We remanded thecase to the board merely to determine whether, inlightof the evidence concerning the employer'seconomic condition, the layoffs would have beendelayed during the bargaining period and, if so, byhow muchOur order in no way intimates that the Boardshould consider whether the parties would havecome to some agreement concerning the layoffs.Such an order, as Petitioner correctly points out inits petition for rehearing, would violate the prohibi-tion against imposing contract terms upon eitheremployers or unions."[T]he Board cannot fashionremedies on the basis of an assumption as to whatthe parties would have agreed to absent an employ-er's failure to bargain in good faith"Winn-Dixie, k30DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD567 F.2d at 1351. See alsoH.K.PorterCo v.NLRB,supra (the Board is without power tocompel a company or a union to agree to any sub-stantive contractual provisions of a collective-bar-gaining agreement).A "make-whole" remedy ofthis nature may only be ordered upon a finding thatthe employer has clearly and flagrantly violated itsduty to bargain.InternationalUnion of ElectricalRadio and Machine Workers, AFL-CIO v. NLRB(Tiidee Products),426 F 2d 1243 (D C. Cir. 1970);United SteelWorkers of America v. NLRB (Metco,Inc.),496 F.2d 1342 (5th Cir. 1970) (dictum). Such aremedy would not be warranted on the findings ofthiscase and our order contemplates no suchremedyThe parties stipulated to the following material facts:Respondent gave its employees a 15-percent wage in-crease on November 23, 1981; Respondent laid off 15employees on July 22, 1982; Respondent laid off 13 em-ployees on October 20, 1982; no layoffs accrued in De-cember 1981, May 1982, or August 1982; on April 1,1982, Respondent offered a "dread diseases" option cov-erageto employees to supplement their existing hospitali-zation at a cost to employees of $1.85 per week; the ex-istinghospitalization payment plan was not changed byRespondent; Respondent on November 28, 1982, gaveemployees a 5.5-percent wage increase, during 1982 theplant closed for a week at a time on seven occasions andfor a week in March 1983, during 1982 and 1983, manyemployees worked less than 40 hours per week or 5 daysper week but most employees worked at least 8 hoursper day during all weeks with some employees working10-hour days.Additionally, on February 12, 1981, the Union filed acharge alleging a refusal to bargain, in that, the partiesmet on three occasions up to February 3, 1981 The Re-gional Director of Region 26 dismissed the charge after afield investigation.The Union's appeal to the GeneralCounsel in Washington, D.C., was denied and the Re-gion's action was sustainedWith this background, the instant case was litigated onthe issue of bad-faith bargainingemanatingfromallega-tions of- surface bargaining, unilateral changes in work-ing conditions, refusal to supply requested informationnecessary to bargaining, and ultimately the withdrawalof recognition from the Union.Pertinent portions of witnesses' testimony are detailedbelow.IIIRESERVEDRULINGS ON TRIAL MOTIONSAt the outset, Respondent moved to dismiss para-graphs 16 and 18 from the amended complaint. Respond-ent's counsel contended that the allegation of paragraph16was previously litigated resulting in findings of factand law and that the court's judgment was accepted bythe Board. Thus, the "Law of the case" precludes subse-quent litigation of the same matter Counsel points par-ticularly to the court's conclusion that the proposal thatgrievances not be investigated on company property isnot a proper basis on which to base a finding of bad-faithbargainingThat is, the substance of a proposal is notsubject to Board interpretation or evaluation in terms ofgood or bad negotiation fodder Such appraisals are leftto the parties facing each other at the bargaining table.The allegation contained in paragraph 16 of the GeneralCounsel's complaint is not clearly so repetitious. Theproposal is identical but in the instant case the GeneralCounsel alleges that Respondent insisted to impasse on anonmandatory subject of bargaining when the parties re-newed their bargaining after the court's prior judgment.On the surface it would appear that the proposal wasproperly reinjected into the case by the parties' currentnegotiations.However, the development of the evidenceshows clearly that the General Counsel is once again at-tacking the substantive terms of the proposal as evincingRespondent's bad-faith bargaining because no self-re-specting union could accept such a proposal The Gener-alCounsel rationalizes that, notwithstanding the court'sprior judgment, he can now label the proposal as a "per-missive or non-mandatory subject" of bargaining anddeny application of the judicial precedent, "Law of thecase " Additionally, the General Counsel shores up hisallegation by enlisting a new factor, "insistence to im-passe." It was partially the language of the allegation inparagraph 16 that caused me concern when Respondentfirstadvanced the motion On its face, the allegationseemed to be a justifiable issue that the General Counselwas free to develop by record testimony After viewingall the evidence, I think it is not. The General Counselhas simply engaged in an exercise of semantics in draft-ing his allegations apparently to circumvent applicationof the court's prior judgment The evidence presented insupport of the allegation has shown neither an insistenceto impasse by Respondent nor that such a proposal isclearly only a permissive subject of bargaining. Bargain-ing subjects are labeled mandatory or nonmandatory bycase law not statutory definition The General Counsel'sreliance onLatrobe Steel Co.,244 NLRB 528 (1979), forthe "permissive subject of bargaining" label for the cur-rent representation proposal is misplaced much the sameas his mischaracterization that the company's attempt (inLatrobe) to have the union waive its right to representemployees (in grievance) was a nonmandatory bargainingsubject In both, the General Counsel was supporting hisreasoning that nonmandatory subjects cannot be madecondition precedentsto reaching agreement or to put itanother way, cannot be insisted on to the point of im-passe Judge Barban's analysis, including the holding inthe cited caseShipbuilders v.NLRB,320 F.2d 615 (3dCir 1963), simply states that albeit employees by statutehave the right to adjust their individual grievances, theemployer cannot insist on such a term during negotia-tions to the point of impasse and for two basic reasons.One, individual filing of grievances, though allowed bystatute, are not within the term "wages, hours and otherconditions of employment", and two, the right of theunion to represent the employees in the unit is a statuto-ry right that the employer cannot insist to the point ofimpasse that the union waive. In my view, this is not tobe read as labeling, any qualification on a grievance pro-cedure during negotiations, a permissive subject of bar-gaining.Moreover, the component parts of a mandatory GULF STATES MFRS.subject of bargaining are not, taken alone, only permis-sive subjects of bargaining.Therefore,the General Coun-sel's theoretical foundation for its allegation in paragraph16 is flawed.Further, the General Counsel argues thatRespondent proposed restriction on grievance investiga-tion will severely hamper the union in fulfilling its repre-sentativefunctions and, for this reason,should bedeemed to be a "permissive subject of bargaining." Ifsuch hinderance were the standard,itwould appear tome that the result would be"mandatory"rather than"permissive."What is left of the General Counsel's alle-gation is the substance of the proposal to support -hisgeneral allegationof bad-faith bargaining.Because thatcircumstance is squarely within the court's prior judg-ment, I grant Respondent'smotion and shall dismissparagraph 16 of the General Counsel's complaint.Respondent's second motion sought dismissal of para-graph 18 of the General Counsel's amended complaint asit relates to layoffs, based on the scope of the charge andthe chronology involved in the Region's investigationand untimely issuance of its original complaint.Respond-ent further complains that the amendment came at such alate point in time that it should not be allowed. Thebroad investigatory power of the Board,through itsOffice of the General Counsel,ishardly subject toattack.Suffice it to say that once a controversy is initiat-ed by a charge,the General Counsel or the Board mayallege whatever it finds to be a part of that controversy.Here, the Union charged the Respondent with bad-faithbargaining and unilaterally changing wages and otherbenefits of bargaining unit employees.Neither the impre-cise language of a charge nor the precise particulariza-tions of a charge are the measures of the Board's inquiryin its formal proceedings.As Respondent states in itsmotion,"the allegations in the Complaint must be closelyrelated to the violations named in the charge." In myview,the allegations in the amended complaint satisfythat"close relation"requirement. Albeit the better pro-cedure would be to complete the investigation before anoriginal complaint issues, the General Counsel cannot beprecluded from amending the complaint to include viola-tions within the statutory period,absent prejudice to Re-spondent and the presentation of its defense.2 Here, nosuch prejudice was claimed nor did it evolve from theproceedings.Moreover, this is the third in a series of al-leged bad-faith bargaining cases arising between theseparties and both the Board and the court have found theincidents of layoffs without notice to or consultationwith the Union,to be unfair labor practices requiringremedy.Such prior circumstance,rather than precludingamendment in a subsequent proceeding, requires inclu-sion to adequately protect and enforce the public rightsof employees and their representatives.3I shall,there-fore,deny Respondent'smotion to dismiss paragraph 18of the amended complaint.8The reason or reasons for this procedural oversight completelyescape me and dictate the necessity for closer scrutiny of investigatoryfacts prior to issuance of a formal complaint by the General Counsel3Both parties to this cause presented an exhaustive array of back-ground facts that can hardly be ignored.IV. THE ALLEGED UNFAIR LABOR PRACTICES31Curtis Orman,the Union's representative,testified thathe has represented the employees at Respondent pursu-ant to two Board certifications-one in 1975 and one in1980.4 Orman initiated current bargaining in August 1980by requesting employee information and dates for theparties to meet.Orman received a reply during Augustfrom Zepplin,director of employee relations,stating thatthe Union's request was forwarded to Respondent's at-torney.AttorneyEdward Wise on September 8 respond-ed to the Union'srequestwith various information.Orman called Wise on September 23 alerting him toerrors and omissions in the submitted information. OnSeptember 29 Wise sent corrections to Orman. OrmantelephonesWise October 7 and 14 to set a meeting datebut without success.Wise responded by letter October20 and the first negotiating meeting was set for October24.Orman told Wise that in the future he would like atleast a week's notice of meeting dates so-he could sched-ule himself better.Orman stated that he could meet atmost any time with sufficient notice.At the meeting,Wise informed Orman that there were boxes of materialsfrom past negotiations that he had not completely gonethrough.5Orman asked if the previously agreed-to pro-posals stood.Wise said he did not want to start all overagain so Orman said he would get together all the pro-posals that had been on the table in one package andpresent it to Wise. Orman would also identify proposalspreviously agreed to. Wise would reciprocate by collect-ing in a single package all the company proposals thatwere left on the table from prior negotiations. Ormanasked for another meeting date and Wise suggested thateach digest the material after receipt,then get in contactfor a meeting date.Orman sent the union proposals to Wise on October 27with notations of prior agreement on most that he couldascertain at the time.Some proposals assembled byOrman were union proposals and some were companyproposals from 1975,1976, and 1977.Neither Orman norWise could be definite about prior agreed-to clauses atthis time.Orman stated that his notes showed prioragreement on preamble,recognition,purpose and scope,reporting and call-inpay, and funeral leavewithoutregard to the party of origin for such clauses.Orman and Wise next met atthe ULPtrialheld No-vember 5 and 6. Both were prospective witnesses andwhile spectating conversed about Orman'sproposalpackage and what Wise was preparing for mailing to theUnion.Wise, by letter of November 12, acknowledgedthe Union'smailing and suggested a negotiating meetingthe following week.Orman could not meet the followingweek and communicated that fact to Wise.On Novem-ber 19 Wise wrote Orman suggesting December 2 as ameeting date.The parties did meet on December 2. Theparties discussed the clauses previously agreed to andOrman had since found the old funeral leave clause and4'The General Counsel offered background evidence outside the limita-tions period of Sec. 10(b) to shed light on the negotiations that took placethereafter.5Respondent retained a different law firm to represent it in negotia-tions beginning in 1980. 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresented it to Wise The parties reached agreement onpurpose and scope, hours of work, bulletin boards, andpreambleOrman suggested that Wise compile a com-plete proposal package to present to the Union and Wiseagreed to do so. Orman inquired about the next meetingdate and Wise responded that he could not meet until thefirst of the following month. Wise said he would contactOrman about an exact date. Wise then informed Ormanthat the plant was low on work and was planning to shutdown 2 days for Christmas and 2 days for New Years.Orman had no objection to the shutdown. Wise then sug-gested that because the employees had not received apay raise in over a year that they get one now. Wiseproposed 12 percent across the board. The union teamcaucused and responded that if no strings were attachedto the raise, they would have no objection. Wise statedthat no strings were attached so the parties agreed thatthe wage could be implemented on Monday next. Priorto parting, Orman suggested to Wise that any employeeson layoff status be placed on a preferential hiring list andWise said he was not opposed and told Orman to pre-pare it.On that Monday next, Orman called Wise to discusstruckdrivers receiving more than a 12-percent increasedue to the manner in which the Company calculated themileage allowance. Orman stated to Wise that he did notwant the drivers to get in excess of 12 percent, withoutregard for the method of computation.January 20, 1981, Orman called Wise inquiring aboutthe company's proposals and thenext meetingdate.Wiseresponded that he would call Orman the next day or theday after Orman did not receive a call by January 23, sohe called Wise but was unable to reach him. On January26 Wise returned Orman's call suggesting February 3 forthe meeting that Orman agreed toThe partiesmet February 3 but Attorney DavidJacqua replaced Wise. Orman asked Jacqua for the com-pany proposals and Jacqua said he was not prepared togive any proposals. Jacqua then asked Orman to showhim the union proposals because he did not have any ma-terial fromWise After viewing the union proposals, theparties agreed to the recognition clause, but Jacqua wasnot familiar with the funeral pay clause and could notagree to it without checking further. Orman asked aboutWise and learned he was tied up on a case in Florida.Orman demanded proposals from the Company andJacqua submitted a management-rights clause. Ormansaid he did not want to discuss one proposalat a timebut, rather, wanted a complete contract proposal. Ormanstated to Jacqua that they could never reach a contracttaking proposals one at atime.Sometime before lunch,Jacqua submitted an arbitration and grievance procedure,strikesand lockouts,management-rights, jury service,bulletin boards, reporting and call-in pay, purpose andscope of the agreement, recognition, and preamble.Orman noted on the company proposal which of theclauses the parties had agreed on, i.e., bulletin boards, re-porting and call-in pay, purpose and scope, recognition,and preamble Orman again demanded an entire contractproposal and a range of meeting dates including the nextday or a whole week. Jacqua said he could not meet thenext day or next week or for a whole week but he wouldcheck his office schedule during lunch and offer somedates to meet. Orman also requested an updated senioritylistof employees. After lunch, Jacqua gave Orman theupdated senioritylist asrequested and said to call Wisefor subsequent meeting dates. Orman demanded a com-plete contract proposalagainand Jacqua caucused withZeppelinAfter the caucus, Jacqua presented what hetermed "working papers" and told Orman they would in-clude the prior submission. The "working papers" werecomposed of 23 contractclauses.The parties began dis-cussing the clauses as proposals, albeit when Orman re-ferred to them asproposals,Jacqua corrected him statingtheywereworking papersBefore the meeting ended,Orman alerted Jacqua to the omission from the workingpapers of clausesdealingwith checkoff and the Christ-mas bonus, Orman also recounted his discussion withWise about laid-off employees being placed on a prefer-ential hiringlist andsuggestingthat it become a proposalto add to the Company's working papers The partiesended themeeting.February 6 Orman called Wise and said he was readytomeet again.Wise said he would contact Orman thefirstof the next week. Wise did not make contact aspromised and Orman filed charges with the Board onFebruary 12 Jacqua sent Orman a letter dated February18 that recapped the February 3 meeting andsuggestingthat Orman advise of any other prior agreements or par-tial agreementsto previously proposed clauses and seek-ingmeetingdates from Orman. Orman responded byletter on February 23 giving a range of dates in Marchand requesting a counterproposal from the Company ifthe parties could not agree to any clause under discus-sion.Orman also suggested spending no more time on as-certaining prior agreements by simply starting over onall remaining clauses.On March 4 Jacqua wrote Ormanaccepting March 12 or 25 as the next meeting date. Theparties by phone agreed to meet on March 19.The March 19 meeting began with Orman trying toget a date agreed on for the next meeting. Ormanwanted to meet the following week but Jacqua was notavailable that week. By the afternoon, Jacqua contactedhis office and told Orman that April 3, 4, 5, and 6 lookedgood.Orman wanted a commitment rather than justlooking good. Jacqua said he planned on being presentand with that the parties agreed. The parties discussedfuneral leave and leave of absence, but could not agreeOrman, at this time, disclosed a copy of proposals fromhis records that showed a prior agreement on funeralleave and leave of absence. Jacqua accepted the agree-ment on funeral leave with the "day before or the dayafter," languageproposed in prior negotiationsTheycould not agree on leave of absence. Orman asked forcounterproposals on some clauses and Jacqua referred tothe "working papers" as proposals on selective clauses,such as seniority Although discussed, agreement was notreached. Before ending the meeting, Orman asked Jacquaif,since he could not meet the following week, anotherattorney could meet for the Respondent. Jacqua repliedthatWise could not meet and sometime in the future an-other attorney might meet with them when he or Wise GULF STATES MFRScould not meetThe meeting ended with the partiesagreeing to meet againon April 2 or 3.The April2meetingbegan with Orman asking forcounterproposalson checkoff, layoff procedures, andagreeingto 120-day probationary period if Jacqua wouldagree to a 2-year retentionof seniority when on layoff.The partiesagreed to a seniorityroster every 6 monthsas proposedby Respondent. Orman then showed Jacquaa listof proposals from 1977 that had been retyped bytheRespondent at that time becausethe parties hadreachedagreement on each.Jacqua askedif the Compa-ny could have a copyand Orman agreedthat Thompson,presidentof the local, wouldgiveZeppelin the list forcopying duringthe week.The followingday the parties met and Orman askedfor anemployeepension book and the informationJacquahad checkedon concerningthe counterproposals.Jacqua stated that the "working papers" contained theCompany'sseniorityproposal.Therewerequestionsraised byOrman aboutcertain sectionsof the seniorityproposal.He stated that severalof the sections from the1977 proposal werenot in the current proposal and sev-eral sections in the currentproposal were not proposedin 1977 Theparties then discussedin depth the griev-ance and arbitration proposal submitted by Jacqua duringthe meeting.Jacqua also submittedcheckoff,representa-tion,jury service,and safety and health proposals and,after discussions ceased,the partiesfocused on futuremeeting dates.Jacqua proposedApril 20 and 30 andOrman agreedto both.At the April20 meeting, the parities discussedthe rep-resentation articlepreviouslysubmitted.The exchangecenteredon thelanguage disallowing grievance investi-gationor handbillingduring thenormal workday ofeither thegrievant or his representativewithout prioragreementfromRespondent.A further proscriptiondenied any investigations on the plantsitewithout prioragreement from Respondent.Ormanobjected to theplantsiteproscription but Jacquasaid the language didnot preventemployeesfrom talkingabout grievances inthe breakroom, beforeand afterwork,and in the parkinglot.Orman insistedthat thelanguagebe changedbecausehe did notthink the proposal would allow what Jacquastated.The parties did not reachagreement on any lan-guage change.Orman requested information on supervi-sors doing bargaining unit work including their wageand benefit data.At somepoint during the meeting,Jacqua gaveOrman thepension book requested butstated that the book wasno longer ineffectJacqua alsopresenteda proposaloninsurance and pensionplan.Itwas theCompany's 1977 proposalwith additional lan-guage dealingwithemployeeswhoseearnings exceed$7500annually.Orman notedin the meeting that thepension book supplied at the previous meeting containedmaximum earningsof $7500 forcoverage of insurancefor otherwise eligible employees. Zeppelin explained thattheCompanyhad straightenedout theearnings matterwith theinsurance carrier and a newcertificate issued bythe carrier made the $7500 maximumnull and void.Orman thenasked for a copy of the certificate. TheCompanypresented a certificate to Orman either at thismeeting or on June 3, 1981.The certificatewas in blank33and did not contain the null and void language.Zeppelinsaid he would add the language to the copy Orman hadand sign it Orman could not agree. Orman had request-ed different language in the opening sentence of theclause, but the Company contended that the clause aswritten was sufficient. The parties discussed the propos-al,particularly the confusion raised by the addition ofthe last sentence. Orman expressed agreement to the pro-posal as written and submitted April 20, 1981, preferringthat proposal to the one submitted in 1977. Jacqua andZepplin caucused,and, on reentering the meeting room,agreed to the proposal. About 3 p in , Zeppelin left themeeting to return to the plant. Orman and Jacqua dis-cussed Jacqua's prior reservations to agreeing on the old1977 leave of absence and funeral leave proposals. Fol-lowing a discussion,the parties agreed toleave of ab-sence.Later, the parties also agreed to the funeral leaveproposal.Before the meeting ended,Orman requestedthat Jacqua compile a typewritten list of each proposalthat the parties had agreed to at this point in time.Orman suggested that such a list would be helpful to theparties. Jacqua agreed and said he would have it typed.The meeting ended without any date for the next meet-ing being agreed on.The parties next met on May 21, but Orman could notrecall how the date was agreed on. Wise, rather thanJacqua, represented the Respondent.Orman used hisnotes from the previous meeting and requested an updateon the insurance and pension proposal,the compilationof agreed-on clauses,and the information on supervisorsdoing unit work. Wise agreed to give the names of su-pervisors and the amount and type of unit work theywere doing but said he was not sure he would give wageand benefit information on supervisors.Orman told Wisethat he had given Jacqua case citations supporting aunion's request for such information.Wise was not awareof the substance of the previous meeting and told Ormanhe would have to check. Orman enumerated the request-ed information:the language change in the insurance andpension clause; the typed copy of agreed-on clauses; andtheworking supervisors' informationOrman said thatJacqua had agreed to change the language in the insur-ance and pension clause but Wise said he was not awareof any agreed-on changes Orman persisted that his notesreflected two agreements by Jacqua to different lan-guage.The partiesdiscussed changing the language inthe representation clause about investigationof griev-ances. Orman said that Jacqua did not disapprove of em-ployees discussing grievances on company property butOrman wanted the language to specifically reflect thatfact. Jacqua had said the Company could not take thatright away from employees. Wise agreed that the em-ployees could not be denied and suggested language,"nothingwithin,would abridge the employees rightsunder the National Labor Relations Act." Orman re-quested that thelanguagebe added to the proposal.Orman asked for information on productivity pay thatemployees had received the past year. After lunch, Wisereturned with some information Orman requestedWisegave Orman the productivity pay information requestedthatmorning. Orman proposed swapouts on the repre- 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsentation and seniority proposals. If the Respondentwould add the additional language on employees rightsto discuss grievances on company property, the Unionwould agree to it. Also if the Respondent would give 2years' retention of seniority, the Union would agree to120 days' probation.Wise said he would consider bothproposals.Wise orally told Orman that Pepper and Pe-tersonwere the only supervisors doing any unit workthat could be measured and each performed about 50percent. Orman questioned, "only two," and the amountof work being done and wanted Wise to put the informa-tion in writing to eliminate misunderstanding. Ormannext proposed if the Respondent would give the Unioncopies of all hires, all terminations, and all leaves of ab-sence, the Union would agree to a seniority list once ayear.Wise said he would look at that.As the meeting ended, Orman asked when the nextmeeting would be. Wise said, "Well, I'll call you or youcallme."Wise stated that he could not meet the nextweek. Orman asked why he could not meet the nextweek.Wise responded, "Well, can't you just take it thatIcan'tmeet?" Orman could not recall just how themeeting date was arranged but the parties did agree onJune 3 for the next meeting.6On July 21 the same four principals met Ormanopened the meeting asking for the information previouslyrequested.Wise asked, "What are you talking about?"Orman stated: the working supervisors information;change of language on the insurance clause; change oflanguage in representation clause; and Respondent's posi-tion on leave of absence. Wise gave Orman a typed listof agreed-on clauses; the information on working super-visors in writing; and written proposals on leave of ab-sence and representation. Orman told Wise that he ex-pected the previously agreed-on clauses to be typed incompleted form, not just listed.Wise said he did notpromise Orman to do that and that Orman could writejust as good as Wise could. Wise did agree to compilethe clauses agreed on and have it at a future meeting.Orman asked Wise his response to the swapouts pro-posed in a previous meeting. Wise responded that theCompany was not changing their position on any of itsproposals.Orman asked for additional information onworking supervisors about their wages and benefits. Wisewanted to know why the Union wanted that particularinformation.Orman pointed out that Wise had orallystated that two supervisors worked about half their timeon unit work whereas the written information submittedto Orman says over 50 percent of their time is spent onunitwork. Orman sought a clarification and Wise statedthat at times one of the supervisors could do 100-percentunitwork. Orman again said he wanted the wage andbenefit information on Pepper and Peterson. Wise askedOrman what the Union's wage proposal was and Ormansaid, "A substantial wage increase." Orman questionedthewritten information submitted on the productivitypay. The information was listed by employee clock num-bers but no names. Also there was a mixup in the papers,but after some discussion the mixup was straightenedBThe parties did meet on June 3, but Witness Orman was confusedaboutthe events that occurred on June 3 and July 21outGrievance and arbitration was discussed but noagreement was reached.Wise made reference to theFifthCircuit cases as they relate to the substance ofprior proposals and stated to Orman that the Companywas not going to change on several of its proposals.Wise said the Company wanted the seniority like it wasproposed and did not intend to change on checkoff. Theparties discussed the next meeting date and Wise said hecould meet for a couple of days but not the followingweek. Orman could not meet the second week so theparties adjourned with Wise saying he would get back intouch with Orman.Orman did not hear from Wise so he called Wise onAugust 3 but Wise was in a meeting Orman called thenext day and left a message for Wise to return the call,Wise later called Orman and the two agreed to August11 and 12 to meet 7 Wise did not show for the meetingon August 11, albeit Orman and Thompson were present.The following day the four principals met for negotia-tions.Wise opened the meeting asking Orman for unioncounterproposalsOrman submitted proposals on repre-sentation, grievance and arbitration, checkoff, and senior-ity.Orman outlined for Wise the new changes containedin the Union's latest proposals. Each proposal was dis-cussed based on the changes. Several changes were dele-tions of sections proposed previously by Respondent andothers were reductions in demands by the Union. One ofthe changes in the seniority article was a carryover fromthe 1976-1977 negotiations. Orman showed Wise evi-dence of the Respondent's prior agreement to the changeand Wise asked for a copy of the prior proposals thatspecifically reflected the agreement. Orman accommo-dated Wise and told him that the changes from the Com-pany's earlier proposals were very little.Wise said hewould not agree at the time, but he would consider theproposalsWise added, "The passing of time does notchange our mind." After lunch Orman asked for the in-formation on supervisors' pay and fringes he had previ-ously requested and Wise said he was not going to giveit.There was no agreement on the proposals under con-sideration.An argument ensued over the parties meetingthe following week. Orman told Wise, "Well, we dust aswell as to break off today instead of arguing." Wise re-sponded, "You just did," and closed his book and left.Wise told Orman to call about a meeting date. On Sep-tember I Orman called but could not reach Wise. Sever-al additional calls were made on subsequent days and onSeptember 4 the parties agreed to meet September 11.On September 11 the parties met. The proposals thatwere on the table were discussed. Neither party waswilling to reduce its demands.Wise,when asked byOrman why agreement could not be reached on the pro-posals, replied, "We like our language better."Wiseasked the Union for its monetary proposal. Orman cau-cusedwith Thompson and orally proposed wage in-creases of 60 cents the first year, 50 cents the secondyear, and 50 cents the third year. Wise recorded the oralproposal and said, "Well, well look at this and we willhave you a monetary proposal at the next meeting."'The air traffic controller's strike was in progress on August 11 GULF STATESMFRS.35Wise stated that he could not meet the next week andsuggested he call Orman or Orman call him. Ormanwaited for Wise's call until September 22 and then calledWise.Wise suggested that Orman meet with him inMemphis.Orman agreed to meet on September 28 inWise's office. About 1 p.m. Orman and Wise met. Ormantestified"thatWise did not say the meeting was off therecord."Wise opened the meeting by asking,"Curtis, doyou really want a monetary proposal?" Orman respond-ed, "Yes, why shouldn't I." Wise said, "Well why don'tyou give up? You've fought a goof battle and I don't be-lieve anybody could blame you if you give up now. Theemployees filed one decent petitionwhichyou won andnow they have another decent petition."In several ofthe prior meetings with Wise,Orman had inquired aboutthe status of a current decertification petition among theemployees.Orman said he was not much on giving up,he had been knocked down a few times but he alwaysgot up and went on.Wise asked at this time to talk offthe record and Orman agreed. Wise said that if theUnion made the Company submit a monetary proposal, itwould not be of short duration and it would be so lowthat it would not be acceptable to the employees. Ormansaid that the employees would take less now.Wise toldOrman that the Company was afraid of that and that theCompany did not want a contract and he would not beable to get any proposal from the Company that the em-ployees could accept. Orman told Wise that the employ-ees would accept any proposal that was reasonable. Wisereferred to the Fifth Circuit cases and acknowledgedthat the Union would probably file charges again. Ormanstated that the Fifth Circuit cases were the reason theUnion reduced their current proposals,seeking an agree-ment.Orman agreed to consult with the employees aboutwhether they wanted a monetary proposal from theCompany. Wise offered Orman the use of the companyplane but Orman declined.He had not used other com-panies' planes because he was unsure of their reliability.Therefore,he would not use Respondent's plane. OrmantoldWise he would call back within 3 days and tell Wisewhether he wanted a monetary proposal or not. Ormansuggested that he probably would want a monetary pro-posal.Wise at this time told Orman of his upcoming va-cation.Orman talked to Ed Thompson and two other employ-ees at the plant and they wanted a money proposal.Orman notifiedWise on October 1 that the Unionwanted a monetary proposal.Wise said he would callOrman on October 6. Wise did not call and on October12Orman called Wise and learned he was on vacation.Orman received a letter the next day notifying him ofWise's vacation. Orman called on October 29 but Wisewas not in.Orman again called Wise on November 4.Wise suggested November 11 and stated,"Iwill confirmitby phone next week,but if you don't hear from me, Iwill be there." On November 10, Orman called Wise andtalked to Wise's secretary. She said Wise was at the plantin Starkville, but she did not think he would be there onNovember 11. The parties did not meet on November11.On November 13, Wise, by letter, withdrew recogni-tion from the Union.Subsequently,Orman demandedfurther negotiation meetings and Wise declined to meet.Scott P.Watson testified that beginning in 1971 hewas legal counsel for Respondent.The economic condi-tions of the Respondent extant in 1975 were repeated insucceeding years.The temporaryand permanentlayoffsand short workweeks of 1975 were duplicated in the fol-lowing years and up to and including 1982. Watsonserved as a negotiator for Respondent early in theUnion's representation of employees.Herman Allisonsucceeded Watson as a company negotiator in mid-1976.All negotiationswere conducted in conjunction withoutside counselon behalf ofRespondent.The Union,throughout bargaining,has been represented by CurtisOrman.When negotiations first began,the Respondent's layoffpolicy included a 30-day retention of seniority by laid-offemployees.The Union proposed 24 months and Re-spondent proposed an increase to 60 days.From before1975 and to the present time, it was Respondent's policyto shorten workweeks,shut down the plant, lay off em-ployees, and reschedule or cease overtime hours to pre-vent an accumulation of inventory or because of raw ma-terial shortages.Additionally, for numerous reasons, acustomer may, subsequent to placing an order for abuilding and Respondent beginning its manufacture,cancel or place the order on hold,requiring a change inthe plant's production scheduling including short work-weeks, shutdown,overtime hours, or a layoff of selectedemployees.Watson stated that the Company closed agrain bin manufacturing departmentin 1976for econom-ic reasons and without notification to the Union. Like-wise, duringWatson's negotiations, the Union was notnotified prior to layoffs. Each time that work hours orschedules were changed due to business conditions, thechanges were discretionary with Respondent.David P.Jacqua testified that he negotiated for Re-spondent in the absence of Wise on February 3, March19, and April 2, 3, and 20 (1981).Jacqua identified theso-called working papers as the result of his research intopast negotiations.The workingpapers were the compila-tion of proposals previously agreed to and those on thetable when negotiations broke off in 1977. Jacqua deniedthat he told Orman on February 3 that he did not cometo the meeting with any proposals. Orman did refer tothe working papers as proposals and the two discussedseveralof the items. Orman compared the workingpapers with his records of past negotiations.During thismeeting Jacqua gave Orman a corrected and updatedemployees list that was previously requested by Orman.Jacqua enlisted Orman's aid to ascertain the most accu-rate compilation of prior agreements as well as the mostrecent substance for all past proposals.Orman, aftersome discussion,stated that they should abandon thecompilation and just startover.The parties correspondedon the next meeting date and Jacqua agreed to March 12or 25.By telephone they agreed to March 19 withMarch 20 left open.Jacqua advised Orman he could notmeet on March 20, but could meet March 26. Jacqua metwith Orman on March 19 and several of the items con-tained in the working papers were discussed.A meetingon March 26did not materializebut theparties did meetApril 2 and 3. On April 2 theparties discussed the simi- 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlarity or not of Jacqua's working papers, to proposalsmade in 76 and 77 and both used the workingpapers ascompany proposals. Jacqua agreed to substitute a morerecent company proposal as submitted by Orman fromhis records for any proposal contained in the workingpapers. Orman did produce several more recent compa-ny proposals from his files and Jacqua substituted them.The seniority proposalwas discussed focusing onOrman's only objection, the period for retention of se-niority while on layoff.Whether the proposal was madeat the second or third meeting, Jacqua did offer a check-off proposal to Orman.The substitution of more recent company proposalsfrom Orman's files continued during the April 20 meet-ing.During discussion of the insurance and pension pro-posal, Orman requested a copy of the newinsurance cer-tificate and Jacqua supplied it. Although Orman had sub-mitted, in October 1980, a benefits proposal listing vari-ous coverage amounts, no discussion took place onamounts of coverage, either current amounts or pastamounts. In fact, no economics were broached up to thismeeting.Jacqua denied that he promised to retype thecompilation of proposals that the parties had agreed to atthis point, but he did recall that he suggested because theproposals were typed, the prior dates could simply bewhited out and a xerox copy made. There wasno agree-ment reached on how proposals would be documentedfor easier access by the parties. During themeetingOrman requested the wage and benefit information of su-pervisors who engagedin bargainingunitwork. Jacquarelayed the request to Wise after the meeting ended.Edward Wise testified that he became counsel for Re-spondent with the responsibility of negotiations shortlyafter the Union requestedbargaininginAugust 1980.After the initial correspondence between the parties, theUnion made a request for information. Respondent sup-plied the information and the parties agreed to meet forthe first time October 24, 1980. The firstmeeting wasspent attempting to ascertain where the parties were innegotiations.Wise had received a large box of notesfrom past negotiations. Wise suggested to Orman that be-cause Orman had been present for negotiations, his noteswould be more organized and up to date. Orman ex-plained that the Board office had needed his notes for anupcoming trial and had completely disorganized them.Both parties agreed to research their notes to ascertainwhat past agreements and past proposals had been made.The parties also agreed that a 12-percent wage increasecould be instituted. Orman did state that he would get apackage proposal together and submit it to the Compa-ny. Several days after the meeting, Orman didsubmit agroup of proposals to Wise. The following week theULP trial was conducted. During the proceeding Wiseand Orman agreed tomeet againon December 2.The parties met and discussed the Union's proposal,but still were not able to compile the status of past nego-tiations.Orman wanted a complete contract proposalfromWise to expedite a complete agreement.Wiseagreed that a complete package submission would begood but it was going to take more than a few days.Wise did not state to Orman that it would take a longtime to get a contract. The December 2 meeting endedwithout much accomplished.Later in December, Wise's father entered the hospitaland died on January 5, 1981. Wise was involved with thenormal testamentary matters thereafter and also contract-ed the flu. Wise assigned his associate, Jacqua, to handlenegotiations for an indefinite period because office mat-terswere in arrears due to his personal problems of thepreceding 2 months.DuringFebruarywhen Jacqua was negotiating,Orman filed an ULP charge based on the conduct of ne-gotiations.The Board's Regional Office investigated thecharge but found no meritWise resumed the negotiating at the meeting of May21.A meeting was also scheduled for and held on June3.At this meeting Orman requested wage and benefitdata for all supervisors doing some bargaining unit work.At some point after his resumption, Wise saw Orman atthe Federal Mediation and Conciliation Services Officewhile both were in attendance on unrelated matters.Pleasantrieswere exchanged, but Respondent's negotia-tions were not discussed nor were any promises relatingto proposals asked for or made. The parties had made ar-rangements to meet again, back to back, on June 18 and19.Prior to the meeting dates, Orman contacted Wise'soffice to cancel June 19 due to conflict On June 15 WisetoldOrman that he was going into the hospital andcould not meet on June 18 Wise was confined to thehospital for a week. After the hospital stay, the partiescommenced to arrange the next meeting The plant wasshut down the week of June 30 and Orman had priorcommitments the second and third week of July so themeeting was set for July 21 Following the July 21 meet-ing,wise and Orman agreed to a 2-day meeting onAugust 11 and 12. Wise had arranged to fly down themorning of August 11, however, his flight was cancelledthe same morning and he was unable to get a flight untilafternoonThe cancellation resulted from the PATCOstrike that was in its early stages. The parties did meetAugust 12. At this meeting Orman presented a secondgroup of proposals reflecting several changes from theUnion's first proposals. Checkoff, grievance and arbitra-tion, representation, and seniority made up the packageDuring discussions of the proposals, Orman suggestedthat the Union's changes should produce agreement.Wise told Orman that the Company's proposals repre-sented the Company's positions. Both parties expressedthat the other should change and Orman objected toWise's immovable stance.Wise states, "The company'sposition did not change by virtue of the passage of time.They had bargained long and hard The company's posi-tion had been tested twice economically by two strikesand legally by taking the case to the Fifth Circuit Courtof Appeals. The mere passage of time was not going toconstitute a change of mind." Orman did not make anyresponse to Wise. The next meeting was set for Septem-ber 11.Wise and Orman met on September 11 and, after dis-cussions of the prior proposals, both agreed that wagesshould be discussed. Orman proposed 60 cents first year,50 cents second year, and 50 cents third year. No agree- GULF STATES MFRS37ment was reached on wages but the economics of thepension and insurance article were pursued; however, noagreement was reached.A discussion of the representa-tion article,focusing on the proscription of investigatinggrievances on company property without prior approvalof management,produced a language change by WiseOrman objected to the proposal language contendingthat the proscription was itself a violation of employees'rights.Wise contended that the proscriptions did notapply to nonwork areas or nonwork times, but Ormanconsidered the proposal ambiguous.Wise amended thelanguage by inserting the phrase,"nothing containedthereinwould abridge any rights any employee wasguaranteed by the National Labor Relations Act."Orman remained in opposition to the language so Wisesuggested that Orman propose the language. Orman ex-pressed a continuing like for the language in his proposaland Wise held to his proposal.Wise next suggested thatthe two supervisors who performed some bargaining unitwork had so little supervisory functions at this stage theyshould be in the unit and represented by the Union.Orman was not in agreement arguing that if they weresupervisors,he did not bargain for them although he didstillwant the wage and benefit data requested earlier.Wise had previously given Orman the particulars on thework performed,but did not supply the wage and benefitdata requested.The two supervisors continued perform-ing as beforeWise testified that an unscheduledmeetingwithOrman was held in Wise's office on September 28. Wisehad suggested the impromptu meeting to discuss Orman'sstatus as representativeOrman agreed to meet and didso in the afternoon.Wise told Orman that his supporthad dwindled and it appeared that he was seeking agraceful way out of the Gulf States situation.Wise didnot mention the existence of a decertification petition inthe plant.Wise did offer whatever help he could give.Wise was not representing the Respondent in this meet-ing but rather was exploring practicalities with Orman.Although Orman did not agree that he lacked supportand wanted out, he did not deny that Wise had accurate-ly assessed his position.Orman did say he would ratherwind up a contract than just walk away. Orman mayhave asked for a reasonable economic proposal from theCompany, but Wise did not accept it. Neither did Wisesay the Company did not want a contract.Albeit an em-ployee petition was not discussed in this meeting, Ormanhad previously questioned Wise about an employee peti-tion circulating in the plant.Orman toldWisehe wouldthink about their situation and get back to Wise Themeeting that lasted about one-half hour ended A coupledays later,Orman called Wise and said he would rathercontinue the negotiations for a contract and sought ameeting date. Wise apprised Orman of his upcoming va-cation and said when he returned he would get in touchwith him On returning from his vacation,Wise agreedwith Orman to meet Tuesday,November 10.Wise went to the plant the afternoon of November 9.During preparation for the meeting,Wise was calledback to his Memphis office.Wise instructed Zeppelin tomeet with Orman on November 10. Zeppelin waited atthemotel but Orman did not appear. Orman calledWise's office to affirm that the meeting was still on forWednesday, November 11, and learned Wise had pre-pared for a Tuesday meeting As a result of a mixup, theparties did not meet No further meetings were sched-uled.WilfredWhite testified that he is controller of Re-spondent and has been in the accounting departmentsincemid-1972White prepared charts showing the riseand fall of employees complement and hours workedeach week in 1974, 1975, and 1976. The plant's payroll isthe source material for the chart. White also testified thateconomic layoffs occurred in November 1974, March1975, and the 1976 chart reflects the strike in FebruaryWhite stated that the plant was normally closed 2 weekseach year-once midway in the year and then at the endof the year The 1975 work year experienced two addi-tional and abnormal plant closings.On occasion a cus-tomer places its order for a building on hold due toweather, financing, or simply corporate pains which, inturn, destroys the production schedule originally set up.Often times the result of such a hold is a layoff or a shut-down.White prepared several other exhibits reflectingthe same information for years 1980, 1981, 1982, and1983; also exhibits reflecting the flow of raw materialsthrough production as indicative of the viability of theindustry during the 1975 recession compared to the re-cessions of 1981 and 1982. Respondent is a member orga-nization of the Metal Building Manufacturers Associationand White explained one of its functions of keeping ana-lytical records for the industry's production. The recordsshow that the industry suffered progressive decreases inproductivity each year starting in 1980 and up throughthe first quarter of 1983Respondent is engaged in highly competitive businessthat occasions seasonal lags.Customer"held" ordersproduce double jeopardy for the plant's production Anaccumulation of inventory or a shortage of raw materialsfor other production can result. Breakdown of equipmentcan also affect the plants production depending on whichequipment is down The Company has always exerciseditsdiscretion when faced with such emergencies beyondits controlThomas Zeppelin testified that he began employmentwith Respondent in February 1977 as director of person-nel.Zeppelin attended the 1977 bargaining sessions as arepresentative of Respondent. During August, a 3-weekstrike occurred, but bargaining resumed after a coolingdown period. In December the parties agreed to discon-tinue negotiations untilthe Fifth Circuit Court of Ap-peals ruled on the Gulf States case that was pending. Ne-gotiations were not resumed until October 1980Zeppelin testified that the layoff policy is implementedby need of job function If a decrease in the work forceis indicated,an appraisal is made to determine whichjobs are necessary to continue the remaining production.The least senior employee in expendable jobs are laid off.In addition,any employee who has a history of job prob-lems or writeups for work rule violations may be laid offout of seniority. Additionally, each employee had bump-ing rights into lower classification he is qualified for 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrather than being laid off.Zeppelin testified that thelayoff procedure was that which had been negotiated.The nature of Respondent'smanufacturing is geared tocustomer demand.Albeitseveral items may be used in allsteel buildings constructed,the particular specificationsof a given customer dictates the flow of productionthrough departments.Where one building may havemost departments involved in construction, anothercould require less departments for completion.Likewise,one department may be overworked by the productionschedule and require overtime whereas a companion de-partment could be short of work.Due to various rea-sons, the plant will shut down periodically to adjust in-ventory necessitated by customer problems related to theconstruction of their building.Around November 2 or 3,1981, there was a rumor inthe plant. Several supervisors told Zeppelin that somekind of paper concerning the Boilermakers was goingaround the plant and asked what should do. Zeppelin re-sponded to the supervisors,"Idon't care what you dobut make dang sure that no one is taking a piece of paperaround and signing it during work time."Several em-ployees also told Zeppelin that a paper was floatingaround the plant and asked what they should do with it.Zeppelin stated to them,"First of all, I have no part ofthis.All I want to know is that you go out there and doyour job and don't sign anything or signature anythingduring work time." Whether Zeppelin stated to the em-ployees or not, he testified that he was guided by pastexperience of having been through this before Employ-ees had previously expressed to Zeppelin that meetingswere never held and they did not know who representedthem and for these reasonstheyno longer wanted to berepresented.In the second week of November,Zeppelinreceived the employee petition signatures from Richard-son, the general manager.Zeppelin was told to verify theemployee signatures on the petition with the employeesignatures in the personnel files. Of the 120 odd employ-ees on the payroll,92 names appeared on the petition.Zeppelin used only the W-4 forms and the state taxforms on file in the personnel office. He completed thetask in a couple of hours and returned the petition toRichardson.Later, Attorney Wise advised the Companyon the petition.A notice was posted on the bulletinboard to the effect,"Due to the petition,the employeesno longer. . .the Company would no longer recognizethe Union."Analysisand ConclusionsA. SurfaceBargainingThe GeneralCounsel contends that Respondent'smethods and manner of bargaining showed an intent tofrustrate executionof a collective-bargaining contract.The GeneralCounsel'sonly witness was RepresentativeOrman,who, since inception, has been the Union's nego-tiator.Orman exhibited an honesteffortto recall eventsof bargaining,but repeatedly expressed failure to keepthe events chronological.His testimony covered eightmeetings in the background evidence and four meetingswithin the 10(b) period. In addition,while testifying,Orman frequently and gratuitously characterizedthe sub-stance of conversations when he could not specificallyrecall the actual substanceAs a result,much of his testi-mony was neither probative nor informative. In themain, Orman's testimony showed that the progress of ne-gotiations did not differ between the background periodand the complaint period Bargaining as a whole betweenthe parties was disorganized on both sides of the tableand both principals contributed to the confusion that attimes protracted the sessions on less germane subjects.Both agents displayed an ambiguity with regard to thesubstance of prior 1977 bargaining and spotted recallduring current bargaining.On occasion,each agent ex-pressed a desire to accept all prior(1977) tentative agree-ments, but each had problems solidifying what the actualagreements were Orman at one point became frustratedover their failure to compile the prior agreements andsuggested that the parties start from scratch obviatingthe prior agreements; however, during subsequent bar-gaining, Orman himself proposed that the parties were inagreement on several proposals based on prior negotia-tions.Both parties spent a considerable portion of theirbargaining time attemptingto convince the other thatprior proposals,self-authored,were not only the bestproposals butwere legally acceptable.Even thoughOrman'stestimonywas disjointed and suffered fromcompleteness factually, when evaluated in light most fa-vorable to the General Counsel, it fails to disclose anyfacts supporting the surface bargaining allegation. Fur-ther, the evidence is insufficient to show that Respondentunreasonably delayed or engaged in tactics to frustratebargaining.Itcannot be gainsaid that the parties didagree on proposals and on meeting dates available tobothThe testimony of Respondent's agents was nobetter.Each witness for Respondent suffered from thesame factual completeness and chronology of recall. Thenature of the testimony proffered by both parties as evi-dence of what occurred during bargaining(backgroundand current)is to me, instructive of the means and man-ners employedby bothsides at the bargaining table,evincing disorganization mixed with self-pride of author-ship.Both parties to bargaining proposed and counter-proposed. Both parties to bargaining reduced their re-spective positions at times to seek agreement Both par-ties to bargaining at times held fast to their position in anattempt to require movement from the other.The recordevidence does not disclose unreasonableness on the partof Respondent to meet with the Union.In the last analy-sis,what either party prefers as meeting times is not themeasure of statutory reasonableness but rather is only afactor to be considered when bargaining is under scruti-ny. The record herein shows accommodation and coop-eration by both parties albeit not always at all times.Some confusion in setting meetings and agendas was ex-perienced, however, there is no evidence that such re-sultswere preconceived or intentional.Moreover, plausi-ble explanations were given in several cases. Thoughsome parties may require more self-organization in a ne-gotiation atmosphere,such is not a statutory require-ment The alleged slowness with which information wasproduced on request was not outside the realm of reason-ableness.The evidence shows that with one exception, GULFSTATES MFRS39allmaterial requested was produced timely, particularlywithin the framework established jointly by the partiesfor these negotiations.The record evidence of the September 28, off therecordmeeting,was substantially in conflict. Orman'sversion of the conversation was not in keeping with histotal testimony as regards the nature of the meeting.Orman was not at all sure at what point in the conversa-tion that the parties were off the record Additionally,Orman could not specify from whom points originated.Orman's recall of statements made by Wise were eitherclouded with vagaries, as much of his total testimonywas, or was voiced as specific recall in opposition to hisgeneralmental composure while testifying. Although Ido not doubt that the substance of Orman's testimonywas in some way broached in Wise's office, I do notcredit his version of themeeting.The implausibility ofOrman's testimony of statements made at the meeting issubstantiated by the undisputed content of the closing re-marks. Hardly the atmosphere that would be generatedby remarks attributed to Wise. I, therefore, do not creditthe remarks specifically attributed toWise and allegedby the General Counsel as factors. supporting the surfacebargaining allegation. Although the nature of the meet-ing is somewhat in question, it is clear that the purposewas not for negotiations, but rather an off-the-cuff dis-cussion.As such, violations based on its substance arelikewise questionable from a custom standpoint. Accord-ingly, I conclude and find that the General Counsel'sevidence does not show surface bargaining, and I shalldismiss paragraph 12 of the complaint.B. Requested Information on SupervisorsThe evidence shows that Orman requested informationon supervisors doing bargaining unit work including theamount of work performed and the wage and benefitdata for the supervisors. Although the Union's requestwas outside the 10(b) period, the request was renewedseveral times during the complaint period. Respondentsubmitted the identity of two supervisors doing bargain-ing unit work and the amount and kind of work done.Respondent admittedly on August 12, 1981, refused tosupply the wage and benefit data on the supervisors,opting instead to offer to strip the individuals of supervi-sory authority and place them in the unit. The Union ob-jected and continued its request for the economic data.The record evidence shows that the amount of bargain-ing unit work done by the two supervisors was directlyproportional to the loss of employees in the departmentdue to economic layoffs. Respondent argues that failureof the Union to specifyrelevance or articulate the needfor the information vitiates Respondent's obligation tosupply the information. It is clear that Respondent,during negotiations, had no doubt of the purpose behindthe request, for such knowledge is what promoted theoffer to make the two supervisors rank-and-file employ-ees. Indeed Respondent had proposed since negotiationsbegan in 1976 that supervisors continue to do unit workand even now argues that it does not have to concede onthis point.Whether the Respondent has to concede ornot, the fact is that the parties were bargaining on thevery point. Negotiations between management and laborare too varied and diversified among all industries to beso formalizedas suggestedby Respondent. The econom-ics involved in layoffs of employees may easily be quali-fied by the cost of production, particularly when thelayoff results in a supervisor engaging in productionwork. Respondent's argument is a legal conception, afterthe fact, and unrelated to the factual mechanics of bar-gaining between the parties at the time Respondent un-qualifiedly refused the information. Some requests for in-formation are so nonacademic as to require no furtherexplanation. This is one such request, especially in viewof Respondent's history of single obedience to all its pastpractices that were unequivocally known to the Unionand Orman, in particular. I conclude and find that Re-spondent's refusal to supply the information is not allevi-ated by its offer to reassign the two supervisors and thusviolates the Act as alleged.C.Withdrawal of RecognitionRespondent, admittedlywithdrew recognition fromthe Union on November 13, 1981, following its confirma-tion of employee petition signatures seeking an end torepresentation by the Union. A subsequent employer pe-tition for an election is procedurally blocked by the in-stant charge. Although the General Counsel's complaintallegesthe withdrawal to be an independent violation ofSection 8(a)(5), the General Counsel does not attack theemployee petition that is the underlying objective sup-port for the Respondent's withdrawal action. The Gener-alCounsel contends that Respondent's conduct is viola-tive for two reasons. One, the withdrawal occurredwithin a context of unfair labor practices by Respondentand, two, unremedied unfair labor practices were extantwhen the withdrawal took place. Although not articulat-ed by the General Counsel, any determination must rec-ognize that the unremedied unfair labor practices mustbe of a nature to have contributed to the employees dis-affection and thus helped produce the loss of majoritystatus. The General Counsel must prevail on both counts.Respondent committed a bargaining violation just 3months before withdrawing recognition from the Unionand refusing to bargain further by not supplying thewage and benefit data of supervisors engaged in unitwork In addition (but without particulars in the recordevidence), Respondent is appealing the unfair labor prac-tices found by Judge Cates on January 30, 1981, and aug-mented by the Board in its order of May 13, 1982. Theunfair labor practices found by Judge Cates were en-forced by the Fifth Circuit Court of Appealsexceptingonly tothe augmentedremedy of backpay by the Board.Those unfair labor practices of 1980 have not been reme-died.The record evidence shows a considerable reduc-tion in Respondent's work force over the years from1975 to the present. Albeit the reductions were due toeconomics they were accomplished by discretionary lay-offs.The 1980 unremedied unfair labor practices includ-ed two such layoffs found violative because Respondentdid not notify or bargain with the Union prior to the lay-offs. It is not subject to question that a unilateral reduc-tion in an employer's work force causes union disaffec-tion among employees, and I so find. Moreover, Re- 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent has steadfastlymaintained (since 1975 topresent) that its practice of discretionary layoffs preced-ed the Union's initialcertification and, therefore,Re-spondent can continue such past practice with impunity.Thus, Respondent's violative conduct that is contribu-tory to the Union's loss of majority support is of a con-tinuing natureOnly after outstanding unfair labor prac-tices are remedied and Respondent refrains from furthercommissions of unfair labor practices is Respondent priv-ileged to withdraw recognition from the Union. I, there-fore, conclude and find that Respondent independentlyviolated Section 8(a)(5) of the Act by withdrawing rec-ognition from the Union on November 13, 1981.D Unilateral ActionsFollowing its withdrawal or recognition from theUnion,Respondent refused to meet further with theUnion's representative andmade severalunilateralchanges in wages, hours, and other conditions of em-ploymentAdmittedly, Respondent refused to meet andmade the unilateral changes the Union was no longer theemployees' representative that arguably freed Respond-ent to act as it did. Having found the withdrawal of rec-ognition a violation, it follows that any conduct follow-ing the withdrawal and based thereon is itself violative ifitrepresents action that should be first negotiated withthe employees' representative. The parties stipulated tothe following action that Respondent took withoutnotice to or consultation with the Union: November 23,1981, the employees received a 15-percent wage increase;April 1, 1982, the employees were given an option to in-crease their insurance coverage but requiring an employ-ee contribution of $1.85 per week, beginning March 29,1982,and continuing through the year, Respondenteither closed the plant or reduced the number of hoursworked by employeesin somedepartments, on July 22and October 20, 1982. two layoffs occurred affecting 15and 13 employees, respectively; November 28, 1982, em-ployees received a 5.5-percent wage increase and during1983 beginning in March the plant was closed for a weekand following the closure some departments began a 4-day, 40-hour week; some departments continued a 5-day,40-hourweek, and others assumed a 5-day, 50-hourweek.With the exception of the plant closing, theunilateralactions taken by Respondent subsequent to the with-drawal of recognition should have been negotiated withthe Union. The record clearly defined the "Job Shop"nature of Respondent's business and amply discloses theeconomic necessity of immediate production changes tosustaina viable work force and to control the plant in-ventory that through unforeseen and uncontrollable con-sequences could be placed in economic jeopardy. Theplant closures are recognized by the Union as an eco-nomic necessity with only a qualification of reasonableeffort to close for vacations during the summer months.Neither the Union during negotiations nor the GeneralCounsel in his complaint questions the Respondent's mo-tives or the incidences of closing. Thus, I find that theclosings of the plant do not constitute unilateral changessubject to the obligation of bargaining The changes inworkweeks and hours, however, are subjects of theUnion's initial proposal in October 1980. The Union pro-posed specific definitions for workweeks and workdays.The parties negotiated from that first proposal through-out bargaining. Notwithstanding Respondent's past prac-tice or the economic necessities involved in changing theworkday or workweek of selected departments, the sub-ject having been broached in bargaining forecloses a uni-lateral action by Respondent, absent an impasse in bar-gaining.Here no impasse exists so the unilateral actionby Respondent bypasses the exclusive bargaining repre-sentative of the employees, and I find that it constitutes aviolation of Section 8(a)(5) of the Act.The unilateral wage increases in November 1981 and1982 are much too obvious to require discussion. Here,again, absent in impasse, Respondent is not free to unilat-erally institute a wage increase. No impasse existed and,therefore, I conclude and find that Respondent's actionviolates Section 8(a)(5) of the Act.The insurance option offered to employees is in addi-tion to the coverage bargained for by the parties. Anychanges in the coverage must be negotiated with theUnion whether the change constitutes an increase or de-crease in coverage.Respondent's action of unilaterally offering the cover-age to employees bypassed the employees' exclusive bar-gaining representative,with whom Respondent is obli-gated to negotiate such insurance coverage. Respondent'sfailure to act within its bargaining obligation is a viola-tion of Section 8(a)(5) of the Act and I so find.The remaining unilateral actions by Respondent arethe layoffs of July and October 1982. The mechanics oflayoff have been the subject of bargaining between theparties from the Union's inception in 1975 In fact, theoperative union proposal in the instant case is identical tothat proposed by the Union June 15, 1976, and a subjectof the Fifth Circuit Court of Appeals review of the firstBoard case in this series. There Respondent argued thatits bargaining with the Union was in good faith in spiteof the fact that a contract had not been completed. Thecourt agreed that Respondent's efforts at the bargainingtable (including seniority)were lawful. Further, Re-spondent engaged in two unilateral layoffs during thesecond case in this series that resulted in unfair laborpractices findings by Judge Cates and the Board. Thecourt of appeals' judgment affirmed the layoffs as unfairlabor practices due to Respondent's failure to notify andconsultwith the Union prior to taking action Here,there is no dispute that Respondent failed to notify orconsult with the Union before effectuating the layoffs ofJuly 22 and October 20, 1982. In view of Respondent'scontinued obligation to bargain with the Union and thehistory of particularized bargaining over the seniorityclause,which includes layoffs, I conclude and find thatthe layoffs violated Section 8(a)(5) of the ActMoreover,the judicial precedent, law of the case, argued so vehe-mently by Respondent, has specific application to thelayoffsRespondent persisted in contending that its pastpractices,which predate unionization, and its fiscalstatus,which is directly attributed to the nation's econo-my, was considered by the court as vitiating any bargain-ing obligation to the Union where any past practices are GULF STATES MFRS41concerned.Respondent's single-minded purpose to main-tainwork efficiencies cannot be pursued without inputfrom the Union.Notwithstanding that past negotiationsdid focus on reserved company rights,no agreement wasreached between the parties Absent agreement,the par-tiesmust continue to negotiate Although the court didrecognize the economic status of Respondent as evidenceof intent for its actions,the court did not allow carteblanche to Respondent for unilaterally continuing anydiscretionary past practice.Had the court done so thelayoffs of1980 would not have been affirmed as unfairlabor practices.Moreover,ifRespondent'sappraisal ofthe court's decision was accurate,any practice predatingunionization could be unilaterally continued with impuni-ty. Such a result would make a total mockery of an obli-gation to bargain.Respondent's failure to notify and con-sultwith the Union prior to the layoffs in 1982 is bypass-ing the employees representative whether the reasonsgiving riseto the layoffs are beyond reproach. Addition-ally,whether the incidences of layoff constitute a changein prior working conditions is not jurisdictional to a find-ing of refusal to bargain.Respondent in brief argues,"even if one were to assume that recognition of theUnion was improperly withdrawn, there was no obliga-tion to bargain with the Union concerning a continuationof past practices. The layoff practices were a historicalfact." But historical facts are simply the groundwork forbargaining.Bargaining may very well produce a contractthat accepts past practices or is silent on past practices,but the Union has the right to question all past practices,including those put into play by economics. The recordevidence clearly evinces that layoffs of employees fromtime to time are inevitable In these times no companycan be faulted for any attempts to reduce the cost ofmanufacturing,particularly tomaintain its competitivestatus in its industry.Such an economic purpose standingalone cannot run afoul of the Act. I therefore concludeand find that Respondent's reasons for the layoffs(not at-tacked by the General Counsel) do not constitute viola-tions of the Act. But,the mere fact that a union repre-sentative cannot question the Company'sneed for alayoff does not obviate the representative's right to at-tempt to change the means and manner of conductingthe layoffthrough bargaining.Particularly,isbargainingcalled for where, as here, prior to the layoffs the twoparties have, in fact, bargained over procedures for lay-offs. I find nothing in this record that would precludethe Respondent from negotiatinglayoffswith the Unionin spite of the immediacy that may be called for by eco-nomicsThe Respondent itself had time to considerwhich employees and which departments would be af-fected without suffering an irreparable economic loss. Itis reasonable enough to simply include the Union in suchconsiderations.Iconclude and find that Respondent'spropensity to continue its past practices without regardfor the Union's representative status was previously de-cided by the Board and the court and became,as else-where contended by Respondent, "the Law of the case "A priori, and on this record independently, Respondenthas violated Section 8(a)(5) of the Act by refusing tobargain with the Union before effectuating any layoffs ofemployeesRespondent disclosed in its brief that it has petitionedthe Fifth Circuit Court of Appeals for "reconsideration"based on the court's failure to consider the issue of "pastpractice," in Judge Cates' caseAlthough Respondent'spetition has no bearing on my determination,I feel con-strained to point out that Respondent's premise(its con-sistent past practices)for the reconsideration is in error.The wageissuedecided by Judge Cates was bottomedon "consistency"whereas his findings on the layoffswere determinedby theRespondent's"inconsistency."Therefore, the same rationale does not apply to bothissues.Moreover, the court's enforcement of the layoffviolations included consideration of Respondent's bifur-cated defense. On one hand, Respondent argued that theparties had negotiated an agreement on layoff proceduresthat it contended had been followed On the other hand,Respondent claimed an impasse was reached that ex-cused its failure to bargainover the layoffs The courtconcluded that no circumstances existed to excuse thefailure to bargain over the layoffs.CONCLUSIONS OF LAW1.All production and maintenance employees, plantclerical employees,full time and regular part-time driv-ers and leadmen employed by the Employer's Starkville,Mississippi location,excluding all office clerical employ-ees, draftsmen,guards, and supervisors as defined in theAct, constitutes an appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9(b)of the Act.2The Union continues to be the exclusive representa-tive of the employees in the unit described above for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.3The General Counsel has not sustained his burdenof proving surface bargaining by Respondent.4Respondent's refusal to furnish wage and benefitdata on supervisors engaged in bargaining unit workconstitutes a violation of Section 8(a)(5) and (1) of theAct5.Respondent's withdrawal of recognition from theUnion on November 13, 1981, was not privileged and,therefore, is a violation of Section 8(a)(5) and (1) of theAct6.Respondent's unilateral actions of granting wage in-creases, granting additionsto the pre-existing insurancebenefits of employees and the layoffs of employees fol-lowing its withdrawal of recognition are individually andcollectively violations of Section 8(a)(5) and (1) of theAct.7.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The General Counsel seeks a backpay remedy to thatordered by the Board in the second case in this series. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThat is, backpay for the laid-off employees from the dateof layoff until the obligation to bargain over the layoffsismet.The court of appeals on review of the secondcase denied backpay and remanded the case to the Boardfor further findings on whetherbargainingwould haveresulted inany change in the number or timing of layoffsorwhether the Company's economic situation wouldhave required the layoffs in any event. The court'sremand wasbased, in part, on its rule that backpay orrestitutionorders will not be enforced when the result ofenforcement would be to put the worker in a better posi-tion than he would have been in without the violation.This rule of the court's is no different than that of theBoard.The court, on request, clarifiedits remand stating,"a make-whole remedy of this nature may only be or-dered upona findingthat the employer has clearly andflagrantly violated its duty to bargain. Such a remedywould not be warranted on the findings of this case(secondcase inthis series) and our Order contemplatesno such remedy."In the instant caseclearly the layoffs were occasionedby pure economics and for no other reason. Additional-ly, the record is void of any independent violations ofSection 8(a)(1) or any other violations usually associatedwith inferences of animus against the Union. Here, Re-spondent has adamantly maintained a purpose to pre-serveitsbusinesspractices,which in itselfisnot unlaw-ful,however, several practices have been continuedwithout regard for the Union's exercised right to bar-gain,thereby violating the obligation of continued bar-gainingIdo not conclude that Respondent's violationsare flagrant, particularly since the violations occurredduring bargaining that was otherwise lawful. In view ofthe consistency between the Board's make-whole remedyand that of the courts, I shall not order backpay in thiscaseThe layoff procedures have been established sonothingmore than filling in the blanks is required.Where time is of the essence, as it would be in layoff sit-uations due to economics, the parties could clearly act asquickly as Respondent acted alone Thus, little room isleft formake-whole remedies. Selections of employeesmade by the parties would not be subject to question andno backpay would be involved because the layoffs areeconomically motivated.[Recommended Order for dismissal omitted from pub-lication.]0